m isDETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Argument
Applicant’s arguments with respect to claims 1-9, 11, 15, 17-22, 24, 26, 27, 29, 30, 34-38 and 40-47 have been fully considered and are persuasive.  The claims rejections under 35 U.S.C. 103(a) have been withdrawn.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Vikram Iyengar (Reg. No. 65,488) on 2/8/2022.
The application has been amended as follows:
BEGIN AMENDMENT 
35. (Currently Amended) The method as claimed in claim [[25]] 27, wherein the modulation frequency lower than 50 Hz.
END AMENDMENT 

Allowable Subject Matter
Claims 1-9, 11, 15, 17-22, 24, 26, 27, 29, 30, 34-38 and 40-47 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's invention is drawn to magnetic field sensors of mobile devices used for providing the mobile device with information at a local area, specifically a magnetic 
The prior arts of record, Dijk, Kamppi, Murdoch, and a thorough search discloses various aspects and features of applicant's claimed invention but fail to explicitly or implicitly teach or disclose 
an information signal generator configured to generate a magnetic field modulated with information; a data interface configured to receive a message, which depends on the information, form the mobile device via a high-frequency electromagnetic wave interface, wherein the high-frequency electromagnetic wave interface comprises a radio link and/or an optical link; and a processor configured to check the message for a match with information, to localize the mobile device if the message matches with the information, wherein the information signal generator is configured such that a modulation frequency at which the magnetic field is modulated with the information corresponds to a bitrate of the information and is lowered than 1kHz, as disclosed in independent claims 1, 26 and 29;
a magnetic field sensor for detecting a magnetic field generated by an infrastructure system; an information extractor configured to extract from the magnetic field information with which the magnetic field is modulated in a unipolar or bipolar manner at a modulation frequency which corresponds to a bitrate of the information and is lower than 1 kHz, by polling the magnetic field sensor at the bitrate; and a data interface for transmitting to the infrastructure system, via a high-frequency electromagnetic wave interface, a message which depends on the information, wherein 
an information signal generator configured to generate a magnetic field modulated with information; a data interface configured to receive a message from the mobile device via a high-frequency electromagnetic wave interface, wherein the high-frequency electromagnetic wave interface comprises a radio link and/or an optical link; and a processor configured to check the message for a match with the information, wherein the information signal generator is configured modulate the magnetic field with the information in a unipolar or bipolar manner so that a bitrate of the information and a modulation frequency at which the magnetic field is modulated are lower than 1 kHz and the information is detectable by polling a magnetic field sensor at the bitrate, as disclosed in independent claim 44.
These functions, in combination of remaining functions are neither taught nor disclosed by the prior art.
Accordingly, Applicant’s independent claims 1, 15, 26, 27, 29, 30 and 44 are allowed for these reasons and for the reasons recited by Applicant in Applicant Arguments/Remarks filed on 8/4/2021 and 12/20/2021.
Claims 2-9, 11, 17-22, 24, 34-38 and 40-43, 45-47 are allowed by the virtue of their dependency from allowed independent claims 1, 15, 26, 27, 29 and 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J. G./
Examiner, Art Unit 2647 

/Srilakshmi K Kumar/           SPE, Art Unit 2647